DETAILED ACTION
Status
This Office Action is responsive to claims filed for No. 16/806,011 on March 2, 2020. Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 5 is objected to because of the following informalities:
	In line 2 of Claim 5: “an upper portion of the first lens” should read “an upper portion of one of the plurality of first lenses” because claim 1 recites “a plurality of first lenses” and therefore, it is unclear which of the plurality of first lenses is being referred to.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gao et al. (US 20210286963 A1), hereinafter Gao.

Regarding Claim 1, Gao teaches:
An electronic device (FIG. 10), comprising:
a substrate (See paragraph [0103]: the cover glass of the OLED panel (7 in FIG. 10) corresponds to a substrate);
a display panel including a plurality of light sources (See paragraph [0103]: the OLED panel includes a plurality of light sources), the plurality of light sources configured to emit an optical signal to an object (FP) through the substrate (See FIG. 10) (See paragraph [0106], lines 14-21);
at least one sensor underneath the substrate (See FIG. 10: 8 underneath the substrate (cover glass of 7)), the at least one sensor including processing circuitry (See paragraph [0089]: the sensing circuit corresponds to processing circuitry of the at least one sensor) configured to detect biometric information associated with the object by receiving a reflected light signal, the reflected light signal corresponding to the optical signal reflected off the object and transferred through the substrate (See FIG. 10) (See paragraph [0106], lines 14-21); and
a multi-lens array (See FIG. 1) including at least one support layer (FIG. 1: 21 and 22 correspond to at least one support layer), a plurality of first lenses (12), and a plurality of second lenses (11), the at least one (See FIG. 10: 21 and 22 are in an upper portion of 8 (i.e., 21 and 22 are above 8)), the plurality of first lenses on an upper surface of the at least one support layer (See FIG. 1: 12 are on an upper surface of 22), and
the plurality of second lenses on a lower surface of the at least one support layer (See FIG. 1: 11 are on an lower surface of 21).

Regarding Claim 3, Gao teaches:
The electronic device of claim 1, wherein a distance from a lower surface of the display panel to a lower surface of the substrate is 4 mm or less in a direction perpendicular to the substrate (See paragraph [0112], lines 6-7: therefore since the overall thickness of the OLED is 930 micrometers, a distance from a lower surface of the display panel (the OLED panel) to a lower surface of the substrate (the cover glass of the OLED) is 4 mm or less in a direction perpendicular to the substrate).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Wu et al. (US 20200327296 A1), hereinafter Wu.

Regarding Claim 2, Gao does not explicitly teach:
The electronic device of claim 1, further comprising:
an optical filter between the at least one sensor and the multi-lens array, the optical filter configured to selectively pass the reflected light signal in response to the reflected light signal having a desired wavelength band.
However, in the same field of endeavor, fingerprint apparatuses (Wu, paragraph [0002]), Wu teaches:
an optical filter (500) between at least one sensor (410) and a multi-lens array (210) (See FIG. 7), the optical filter configured to selectively pass a reflected light signal (See FIG. 1, showing the reflected light signal) in response to the reflected light signal having a desired wavelength band (See paragraph [0148]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic device (as taught by Gao) by including an optical filter between the at least one sensor and the multi-lens array, the optical filter configured to selectively pass the reflected light signal in response to the reflected light signal having a desired wavelength band (as taught by Wu). Doing so would reduce influence of an ambient light signal of a specific band, thereby improving fingerprint recognition performance (See Wu, paragraph [0153]).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Mackey et al. (US 20200184185 A1), hereinafter Mackey.

Regarding Claim 4, Gao does not explicitly teach:
The electronic device of claim 1, wherein the multi-lens array has a field of view of 70 degrees or wider.
However, in the same field of endeavor, fingerprint sensors (Mackey, paragraph [0002]), Mackey teaches:
A multi-lens array (FIG. 2A: 220) has a field of view of 70 degrees or wider (See paragraph [0046], last seven lines and FIG. 2E: a field of view of the multi-lens array 220 corresponds to 244b plus 242b, which is  70 degrees or wider).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic device (as taught by Gao) so the multi-lens array has a field of view  (as taught by Mackey). Doing so would ensure that the field of view is large enough to cover an adequate sensing area for fingerprint sensing (See Mackey, paragraph [0061]).

Regarding Claim 5, Gao teaches:
The electronic device of claim 1, wherein a second distance from a lower surface of the display panel to a lower surface of the substrate is 4 mm or less (See paragraph [0112], lines 6-7: therefore since the overall thickness of the OLED is 930 micrometers, a distance from a lower surface of the display panel (the OLED panel) to a lower surface of the substrate (the cover glass of the OLED) is 4 mm or less in a direction perpendicular to the substrate).
Gao does not explicitly teach:
a first distance from a lower surface of the display panel to an upper portion of the first lens in a direction perpendicular to the substrate is 45% or greater than a second distance from a lower surface of the display panel to a lower surface of the substrate.
However, in the same field of endeavor, fingerprint sensors (Mackey, paragraph [0002]), Mackey teaches:
a first distance from a lower surface of a display panel (FIG. 3: 310) to an upper portion of a first lens (FIG. 2A: 220) in a direction perpendicular to a substrate (See paragraph [0027], last eight lines: the cover layer of the display panel corresponds to a substrate) is 45% or greater than a second distance from a lower surface of the display panel to a lower surface of the substrate (See FIG. 3: a first distance (equal to 360 minus the thickness of 310 and 200) is 45% or greater than a second distance from a lower surface of the display panel to a lower surface of the substrate (a thickness of the display panel); See paragraph [0063], last two lines).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic device (as taught by Gao) so a first distance from a lower surface of the display panel to an upper portion of the first lens in a direction perpendicular to the substrate is 45% or greater than a second distance from a lower surface of the display panel to a lower surface of the substrate (as taught by Mackey). This would be achieved by adopting the distance 360 in FIG. 3 of Mackey. Doing so would ensure that the field of view is large enough to cover an adequate sensing area for fingerprint sensing (See Mackey, paragraph [0061]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Zhang et al. (US 20210011578 A1), hereinafter Zhang.

Regarding Claim 6, Gao does not explicitly teach:
The electronic device of claim 1, wherein the processing circuitry is further configured to detect the biometric information of the object based on a plurality of sensor regions overlapping each other on the substrate.
However, in the same field of endeavor, fingerprint detection (Zhang, paragraph [0002]), Zhang teaches:
processing circuitry (See paragraph [0058]: circuitry connected to 133) is configured to detect biometric information of an object (See the finger in FIG. 9) based on a plurality of sensor regions (See FIG. 10: first and second identification regions) overlapping each other on a substrate (FIG. 10: 216) (See paragraph [0118]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic device (as taught by Gao) so the processing circuitry is further configured to detect the biometric information of the object based on a plurality of sensor regions overlapping each other on the substrate (as taught by Zhang). Doing so would effectively improve image resolution of a fingerprint image, and further improve the fingerprint identification effect (See Zhang, paragraph [0118]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Powell (US 20170261650 A1; Cited in Applicant’s IDS dated 03/02/2020).

Regarding Claim 7, Gao does not explicitly teach:
The electronic device of claim 1, wherein the multi-lens array further includes a plurality of third lenses parallel to an upper surface of the support layer.
However, in the same field of endeavor, electronic devices with fingerprint sensing (Powell, Abstract and paragraph [0072]), Powell teaches:
A multi-lens array (502) further includes a plurality of third lenses (510) parallel to an upper surface of a support layer (See FIG. 5: a support layer included in 508).
a device which differed from the claimed device by the substitution of the multi-lens array, but without a plurality of third lenses parallel to an upper surface of the support layer. Powell teaches the substituted element of a multi-lens array further includes a plurality of third lenses parallel to an upper surface of the support layer. Their functions were known in the art to focus light on a sensor array for the purpose of fingerprint sensing. The multi-lens array taught by Gao could have been substituted with the multi-lens array taught by Powell and the results would have been predictable and resulted in using an additional plurality of lenses to focus the light for fingerprint sensing.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Yamamoto (US 20190373147 A1).

Regarding Claim 8, Gao teaches:
An electronic device (FIG. 10), comprising:
a display panel (7) in an upper portion of a substrate (5) (See FIG. 10) and including a plurality of light sources (See paragraph [0103]: the OLED panel includes a plurality of light sources) configured to emit an optical signal to an object (FP) (See FIG. 10) (See paragraph [0106], lines 14-21);
at least one optical sensor (8) on the substrate (See FIG. 10: 8 on 5) and configured to sense reflected light corresponding to the optical signal, the reflected light reflected from the object and passing through a detection area defined in the display panel (See FIG. 10) (See paragraph [0106], lines 14-21);
a lens support layer in an upper portion of the at least one optical sensor (FIG. 1: 21 or 22 corresponds to a lens support layer in an upper portion of the at least one optical sensor);
a plurality of lenses (21) on at least one of an upper surface and a lower surface of the lens support layer in a direction parallel to the upper surface of the substrate (See FIG. 1: 21 on at least one of an upper surface and a lower surface of the lens support layer 22 in a direction parallel to the upper surface of the substrate).
Gao does not explicitly teach:

However, in the same field of endeavor, electronic devices for fingerprint sensing (Yamamoto, Abstract and paragraph [0839]), Yamamoto teaches:
a position control layer (FIG. 80: 331-334) in an upper portion of a substrate (335) including processing circuitry (See paragraph [0804] and FIG. 87: 11405), the position control layer configured to control a position of at least one optical sensor (12) and a position of at least one lens of a plurality of lenses (11) (See FIG. 80; See paragraph [0735]: a position of 12 relative to a position of 11 is adjusted, and vice versa).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic device (as taught by Gao) by including a position control layer in the upper portion of the substrate including processing circuitry, the position control layer configured to control a position of the at least one optical sensor and a position of at least one lens of the plurality of lenses (as taught by Yamamoto). Doing so would allow for the electronic device to perform an autofocus operation (See Yamamoto, paragraph [0730]).

Regarding Claim 15, Gao in view of Yamamoto teaches all of the elements of the claimed invention, as stated above. Furthermore, Gao teaches:
The electronic device of claim 8, wherein the plurality of lenses are in at least one of an upper portion and a lower portion of the lens support layer (See FIG. 1: 21 are in at least one of an upper portion and a lower portion of 22).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Yamamoto as applied to claim 8 above, and further in view of DePue et al. (US 20070038118 A1), hereinafter DePue.

Regarding Claim 9, Gao in view of Yamamoto does not explicitly teach:

However, in the same field of endeavor, imaging devices (DePue, Abstract), DePue teaches:
processing circuitry (FIG. 1: 68) is further configured to control a position of  at least one optical sensor (30) and a position of at least one lens (40) based on position information of an object (12) in relation to a detection area (See paragraph [0031], last seven lines: the positon information of an object in relation to a detection area corresponds to a depth of the subcutaneous tissue structure 20).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic device (as taught by Gao in view of Yamamoto) so the processing circuitry is further configured to control the position of the at least one optical sensor and the position of the at least one lens of the plurality of lenses based on position information of the object in relation to the detection area (as taught by DePue). Doing so would allow for the electronic device to adjust the focus of the at least one lens to focus on subcutaneous structures (See DePue, paragraph [0031]).

Regarding Claim 10, Gao in view of Yamamoto, in further view of DePue teaches all of the elements of the claimed invention, as stated above. Furthermore, Yamamoto teaches:
The electronic device of claim 9, wherein the position control layer is in a lower portion of the at least one optical sensor (See FIG. 80: 331-334 spans the entire sensor 12, and is therefore in a lower portion of 12).
In addition, the same motivation is used as the rejection for claim 8.

Regarding Claim 11, Gao in view of Yamamoto, in further view of DePue teaches all of the elements of the claimed invention, as stated above. Furthermore, Yamamoto teaches:
The electronic device of claim 9, wherein the position control layer is in a lower portion of the lens support layer (See FIG. 80: 331-334 spans the entire lens structure 11, and is therefore in a lower portion of the lens support layer (one of the substrates of 41a-41e)).
In addition, the same motivation is used as the rejection for claim 8.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Yamamoto as applied to claim 8 above, and further in view of Wu.

Regarding Claim 12, Gao in view of Yamamoto does not explicitly teach:
The electronic device of claim 8, further comprising:
an optical filter between the optical sensor and the plurality of lenses and configured to selectively pass the reflected light in response to the reflected light having a desired wavelength band.
However, in the same field of endeavor, fingerprint apparatuses (Wu, paragraph [0002]), Wu teaches:
an optical filter (500) between an optical sensor (410) and a plurality of lenses (210) (See FIG. 7) and configured to selectively pass reflected light (See FIG. 1, showing the reflected light) in response to the reflected light having a desired wavelength band (See paragraph [0148]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic device (as taught by Gao in view of Yamamoto) by including an optical filter between the optical sensor and the plurality of lenses and configured to selectively pass the reflected light in response to the reflected light having a desired wavelength band (as taught by Wu). Doing so would reduce influence of an ambient light signal of a specific band, thereby improving fingerprint recognition performance (See Wu, paragraph [0153]).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Yamamoto as applied to claim 8 above, and further in view of Mackey.

Regarding Claim 13, Gao in view of Yamamoto does not explicitly teach:
The electronic device of claim 8, further comprising:
a holder including an accommodation space, the accommodation space configured to store the optical sensor, and support the lens support layer.
However, in the same field of endeavor, fingerprint sensors (Mackey, paragraph [0002]), Mackey teaches:
(330) (See paragraph [0061]) including an accommodation space (See FIG. 3: 330 creates an accommodating space), the accommodation space configured to store an optical sensor (FIG. 2A: 210), and support a lens support layer (FIG. 2A: 240) (See FIG. 3: the space within 330 stores 210 and supports 240).
Gao in view of Yamamoto contained a device which differed from the claimed device by the substitution of a device with an optical sensor and lens support layer, but without a holder including an accommodation space, the accommodation space configured to store the optical sensor, and support the lens support layer. Mackey teaches the substituted element of a holder including an accommodation space, the accommodation space configured to store the optical sensor, and support the lens support layer. Their functions were known in the art to provide electronic devices that use optical sensors and lens for fingerprint sensing. The optical sensor and lens support layer being disposed ambiguously within an electronic device, as taught by Gao in view of Yamamoto could have been substituted with the optical sensor and lens support layer being stored and supported within a holder including an accommodation space, as taught by Mackey and the results would have been predictable and resulted in providing a frame on which the optical sensor and lens support layer can be placed.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 14, Gao in view of Yamamoto does not explicitly teach:
The electronic device of claim 8, wherein a first distance from a lower surface of the display panel to an upper portion of the plurality of lenses in a direction perpendicular to the substrate is 45% or greater of a second distance from a lower surface of the display panel to a lower surface of the substrate.
However, in the same field of endeavor, fingerprint sensors (Mackey, paragraph [0002]), Mackey teaches:
aa first distance from a lower surface of a display panel (FIG. 3: 310) to an upper portion of a plurality of lenses (FIG. 2A: 220) in a direction perpendicular to a substrate (See paragraph [0035], lines 1-5) (See FIG. 3, showing a distance from a lower surface of 310 to an upper portion of 220) is 45% or greater of a second distance from a lower surface of the display panel to a lower surface of the substrate (See FIG. 3: the first distance comprises a majority of a second distance from a lower surface of 310 to a lower surface of the substrate (equal to 360 minus a thickness of 310). Therefore, the first distance is 45% or greater of the second distance).
(as taught by Gao in view of Yamamoto) so a first distance from a lower surface of the display panel to an upper portion of the plurality of lenses in a direction perpendicular to the substrate is 45% or greater of a second distance from a lower surface of the display panel to a lower surface of the substrate (as taught by Mackey). This would be achieved by adopting the distance 360 in FIG. 3 of Mackey. Doing so would ensure that the field of view is large enough to cover an adequate sensing area for fingerprint sensing (See Mackey, paragraph [0061]).

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Yamamoto, in further view of DePue.

Regarding Claim 16, Gao teaches:
A sensing module (FIG. 10), comprising:
at least one sensor (8) in an upper portion of a substrate (See paragraph [0103]: the cover glass of the OLED panel (7 in FIG. 10) corresponds to a substrate; See FIG. 10: the Examiner is interpreting the left half of the substrate in 7 as corresponding to an upper portion of the substrate, where 8 is located in the plan view), the at least one sensor including processing circuitry (See paragraph [0089]: the sensing circuit corresponds to processing circuitry of the at least one sensor), the processing circuitry configured to receive light reflected from an object (FP) adjacent to a sensing area, and obtain biometric information of the object (See FIG. 10) (See paragraph [0106], lines 14-21);
a multi-lens array (See FIG. 1) including a plurality of lenses (FIG. 1: 11 and/or 12) and a support layer (FIG. 1: 21 and/or 22), the plurality of lenses in an upper portion of the at least one sensor in a direction parallel to an upper surface of the substrate (See FIG. 10: 11 and/or 12 in an upper portion of 8 (the Examiner is interpreting the left half of 8 in the figure as corresponding to an upper portion) in a direction parallel to an upper surface of the substrate in 7), and the support layer configured to support the plurality of lenses (See FIG. 1: 21 and/or 22 support 11 and/or 12).
Gao does not explicitly teach:

However, in the same field of endeavor, electronic devices for fingerprint sensing (Yamamoto, Abstract and paragraph [0839]), Yamamoto teaches:
a position control layer (FIG. 80: 331-334) in an upper portion of a substrate (335), the position control layer including position processing circuitry (See paragraph [0804] and FIG. 87: 11405) configured to control a position of at least one sensor (12) and a position of at least one lens of a plurality of lenses (11) (See FIG. 80; See paragraph [0735]: a position of 12 relative to a position of 11 is adjusted, and vice versa).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the sensing module (as taught by Gao) by including a position control layer in the upper portion of the substrate, the position control layer including position processing circuitry configured to control a position of the at least one sensor and a position of at least one lens of the plurality of lenses based on position information of the object in relation to the sensing area (as taught by Yamamoto). Doing so would allow for the electronic device to perform an autofocus operation (See Yamamoto, paragraph [0730]).
Gao in view of Yamamoto does not explicitly teach (see elements emphasized in italics):
a position control layer in the upper portion of the substrate, the position control layer including position processing circuitry configured to control a position of the at least one sensor and a position of at least one lens of the plurality of lenses based on position information of the object in relation to the sensing area.
However, in the same field of endeavor, imaging devices (DePue, Abstract), DePue teaches:
position processing circuitry (FIG. 1: 68) is further configured to control a position of at least one sensor (30) and a position of at least one lens (40) based on position information of an object (12) in relation to a sensing area (See paragraph [0031], last seven lines: the positon information of an object in relation to a sensing area corresponds to a depth of the subcutaneous tissue structure 20).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the sensing module (as taught by Gao in view of Yamamoto) so the position processing circuitry is configured to control a position of the at least one sensor and a position of at least one lens of the plurality of lenses based on position information of the object in relation to the sensing area (as taught by DePue). Doing so would allow for the electronic device to adjust the focus of the at least one lens to focus on subcutaneous structures (See DePue, paragraph [0031]).

Regarding Claim 17, Gao in view of Yamamoto, in further view of DePue teaches all of the elements of the claimed invention, as stated above. Furthermore, Gao in view of Yamamoto teaches:
The sensing module of claim 16, wherein the position control layer includes at least one sensor position control layer (Yamamoto, FIG. 80: 331 and 332) between the substrate and the at least one sensor (See Gao, FIG. 10: as modified according to Yamamoto, 331 and 332 would be placed adjacent to the lens structures in 1, and therefore would be between the substrate in 7 and 8), the at least one sensor position control layer including an actuator (See Yamamoto, paragraph [0409]: 331 and 332 are an actuator) configured to adjust the position of the at least one sensor based on signals from the position processing circuitry (See Yamamoto, FIG. 80; See Yamamoto, paragraph [0735]: a position of 12 relative to a position of 11 is adjusted, and vice versa).
In addition, the same motivation is used as the rejection for claim 16.

Regarding Claim 18, Gao in view of Yamamoto, in further view of DePue teaches all of the elements of the claimed invention, as stated above. Furthermore, Gao in view of Yamamoto teaches:
The sensing module of claim 17, wherein the position control layer further includes a plate (334) in the upper portion of the substrate (See Yamamoto, FIG. 80: 334 in the upper portion of 335, which corresponds to the upper portion of the substrate in 7 in FIG. 10 of Gao), the plate configured to support the at least one sensor position control layer (See Yamamoto, FIG. 80: 334 supports 331 and 332).
In addition, the same motivation is used as the rejection for claim 16.

Regarding Claim 19, Gao in view of Yamamoto, in further view of DePue teaches all of the elements of the claimed invention, as stated above. Furthermore, Gao in view of Yamamoto teaches:
The sensing module of claim 16, wherein the position control layer includes a lens position control layer (Yamamoto, FIG. 80: 331 and 332) in the upper portion of the sensor (See Yamamoto, FIG. 80: 334 in the upper portion of 12, which corresponds to the upper portion of 8 in FIG. 10 of Gao), the lens position control layer configured to adjust a position of the support layer (See Yamamoto, FIG. 80; See Yamamoto, paragraph [0735]: a position of 12 relative to a position of 11 is adjusted, and vice versa. Therefore, a position of the support layer (one of the substrates of 41a-41e) is also adjusted).
In addition, the same motivation is used as the rejection for claim 16.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Yamamoto, in further view of DePue as applied to claim 16 above, and further in view of Zhang.

Regarding Claim 20, Gao in view of Yamamoto, in further view of DePue does not explicitly teach:
The sensing module of claim 16, wherein the at least one sensor is further configured to receive the reflected light from a plurality of sensing regions overlapping each other in the sensing area.
However, in the same field of endeavor, fingerprint detection (Zhang, paragraph [0002]), Zhang teaches:
at least one sensor (See FIG. 9: 211) is configured to receive reflected light from a plurality of sensing regions (See FIG. 10: first and second identification regions) overlapping each other in a sensing area (FIG. 10) (See paragraph [0118]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the sensing module (as taught by Gao) so the at least one sensor is further configured to receive the reflected light from a plurality of sensing regions overlapping each other in the sensing area (as taught by Zhang). Doing so would effectively improve image resolution of a fingerprint image, and further improve the fingerprint identification effect (See Zhang, paragraph [0118]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Tillkorn; Christoph (US-20210165234-A1): considered pertinent to applicant's disclosure for its teaching of structures for repositioning optical structures (FIG. 5).
	Lewkow; Roman (US-9083873-B1): considered pertinent to applicant's disclosure for its teaching of structures for repositioning optical structures (FIG. 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692